422 F.2d 860
Charles S. GILMORE, Appellant,v.Mr. GORDON and Mr. Lawson, Members California Adult Authority, Appellees.
No. 23487.
United States Court of Appeals, Ninth Circuit.
March 4, 1970.

Charles S. Gilmore, in pro. per.
Thomas C. Lynch, Atty. Gen. of California, Sacramento, Cal., for appellees.
Before KOELSCH and DUNIWAY, Circuit Judges, and SOLOMON,* District Judge.
PER CURIAM:


1
Charles S. Gilmore appeals from an order dismissing his action for $2,200,000 against the members of the California Adult Authority individually under the Civil Rights Act.1


2
In 1955, Gilmore was convicted of grand theft in California. While on parole, he was convicted of first degree robbery and sentenced to a prison term from five years to life. After his robbery conviction, Gilmore's parole was revoked. In 1968, the California Adult Authority reviewed Gilmore's robbery sentence and modified it to life imprisonment.


3
Gilmore contends that the members of the California Adult Authority violated his constitutional rights because they modified his sentence without giving him a proper hearing. He also contends that they acted without statutory authority because his robbery conviction was illegal.


4
The members of the California Adult Authority are immune from actions for damages arising out of the performance of their official duties. Silver v. Dickson, 403 F.2d 642 (9th Cir. 1968).


5
Affirmed.



Notes:


*
 Honorable Gus J. Solomon, United States District Judge, District of Oregon, sitting by designation


1
 28 U.S.C. § 1343 and 42 U.S.C. §§ 1983 and 1985